Name: COMMISSION REGULATION (EC) No 1798/97 of 17 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 I EN I18.9 . 97 Official Journal of the European Communities L 255/21 COMMISSION REGULATION (EC) No 1798/97 of 17 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 18 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24. 12. 1994, p. 66. 0 OJ L 325, 14. 12. 1996, p . 5. j3) OJ L 387, 31 . 12. 1992, p . 1 . (4 OJ L 22, 31 . 1 . 1995, p. 1 . L 255/22 EN Official Journal of the European Communities 18 . 9 . 97 ANNEX to the Commission Regulation of 17 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value ex 0707 00 25 060 80,4 999 80,4 0709 90 79 052 90,9 999 90,9 0805 30 30 388 62,9 524 56,3 528 56,2 999 58,5 0806 10 40 052 80,4 064 42,1 400 186,5 l 999 103,0 0808 10 92, 0808 10 94, 0808 10 98 064 49,2 388 44,0 400 77,1 512 50,7 528 52,5 804 91,4 999 60,8 0808 20 57 052 96,8 064 86,4 388 38,9 999 74,0 0809 30 41,0809 30 49 052 128,4 066 43,4 400 136,7 999 102,8 0809 40 30 052 58,9 064 47,1 066 53,5 068 49,6 400 105,6 624 133,8 \ 999 74,8 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.